Judgment, *562Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered November 15, 2004, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict, in which the jury rejected defendant’s justification defense, was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. “The jury reasonably determined, based on the testimony of the prosecution witnesses, that the victim did not present an imminent threat of deadly physical force” (People v Colon, 267 AD2d 125, 125 [1999]). The evidence also established that defendant could have safely retreated (see Penal Law § 35.15 [2] [a]).
We find no basis to disturb the sentence. Concur—Tom, J.P, Andrias, Marlow, McGuire and Malone, JJ.